DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/15/22 have been fully considered but they are not persuasive.
Regarding applicant’s argument for claim 1, on page 14, that the combination of Nuggehalli and Nishino would require that data received from the OCR process be forwarded to language translation only by the extra step of an additional request sent from the MFP to the cloud service, examiner disagrees.  Paragraph 47 clearly discloses a single request from the MFP (paragraphs 45 and 46) is obtained at the cloud server and sequential operation of OCR service and then language translation ensues.  Nishino is only used to clarify that a web service platform (analogous to the web application 108 of Nuggehalli) detailed in figure 2 (item SV2) may iteratively communicate directly with multiple external services while the services do not communicate with each other (figure 6; paragraphs 82 and 86).  Therefore, since Nishino is modifying Nuggehalli in this narrow manner, no extra communication from the MFP would be required beyond the original scan workflow request thereby teaching the newly amended limitation.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1)	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2016/0259781 by Nuggehalli, and further in view of U.S. patent application publication 2018/0083835 by Cole et al., and further in view of U.S. patent application publication 2011/0102827 by Nishino et al.
2)	Regarding claim 1, Nuggehalli teaches an apparatus providing an improvement in accessing cloud services over computer networks from end-user devices, the apparatus comprising: one or more processors, and a Web application executing on the apparatus, the Web application (figure 1A, item 108; web application for accessing cloud services from MFP devices) implementing a particular workflow and being configured to perform: receiving, by the web application via one or more computer networks from an end-user device, a request to access the Web application (paragraphs 38 and 53; scan workflow functionality can be web browser based), providing, by the web application to the end- user device, via the one or more computer networks, one or more Web pages which, when processed by the end-user device, provide a user interface that allows a user of the end-user device to specify a plurality of settings for processing data generated by the end-user device (figures 5C and 5D; paragraphs 56-59; specific language and keyword translations can be selected via a web based browser), receiving, by the web application via the one or more computer 
	Nuggehalli does not specifically teach receiving, by the web application from the first cloud application via one or more computer networks, first processing results data that specifies first processing results from the first cloud application performing the first portion of the particular workflow on the data generated by the end-user device, generating, by the web application in response to the web application receiving, from the first cloud application, the first processing results data that specifies the first processing results (paragraph 47 discloses that first processing results are sent to a second service but does not specifically disclose if the results are sent back to the web application prior to forwarding the results to the language translation service); and wherein the second processing request conforms to a second application program interface of the second cloud application and is different than the first application program interface.
	Nishino teaches receiving, by the web application from the first cloud application via one or more computer networks, first processing results data that specifies first processing results from the first cloud application performing the first portion of the particular workflow on the data generated by the end-user device, generating, by the web application in response to the web application receiving, from the first cloud 
	NOTE: Nishino could be combined with the structure of Nuggehalli to specifically show that external services communicate only with the web application and not with each other, the combination producing a one-time submission of a workflow (paragraph 46 of Nuggehalli) to the web server that utilizes settings previously selected by a user (figure 5B for example) for multiple interactions with external services.
	Nuggehalli and Nishino are combinable because they are both from the printer web services field of endeavor.
	It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Nuggehalli with Nishino to add the web application receiving updated processing data after each external processing call.  The motivation for doing so would have been to update a display to inform a user of current processing.
Cole teaches wherein the second processing request conforms to a second application program interface of the second cloud application and is different than the first application program interface (paragraph 33; each web service can have its own API).
	Nuggehalli and Cole are combinable because they are both from the web services field of endeavor.

Therefore, it would have been obvious to combine Nuggehalli with Nishino and Cole to obtain the invention of claim 1.
3)	Regarding claim 2, Nuggehalli teaches the apparatus as recited in Claim 1, wherein each cloud application from the plurality of cloud applications implements a workflow (paragraph 39; workflows are implemented using the cloud applications).
4)	Regarding claim 3, Nuggehalli teach the apparatus as recited in Claim 1, wherein the user interface allows the user of the end-user device to create the particular workflow implemented by the Web application and select one or more functions, from a plurality of available functions, to be included in the particular workflow (figures 5C and 5D; paragraphs 56-59; specific language and keyword translations [i.e. “functions”] can be selected via a web based browser).
5)	Regarding claim 4, Nuggehalli teaches the apparatus as recited in Claim 1, wherein the second cloud application generates results in response to processing the second processing request to process data using the plurality of settings specified by the user and provides the results to the third-party service for processing (paragraph 37; translation results can be provided to external services listed).
6)	Regarding claim 5, Cole (as combined with Nuggehalli in the rejection of claim 1 above) teaches the apparatus as recited in Claim 1, wherein the third processing request includes a token that is specific to both the user of the end-user device that 
7)	Regarding claim 6, Cole (as combined with Nuggehalli in the rejection of claim 1 above) teaches the apparatus as recited in Claim 1, wherein the Web application is further configured to: provide a user provisioning user interface that allows a user to create a new user in a first cloud environment that includes the web application, 49986-0926 (RSID 1-977)68in response to the creation of the new user in the first cloud environment that includes the web application, generate and transmit to a second cloud environment that includes the first cloud application and the second cloud application, one or more messages that conform to an application program interface of the second cloud environment and request the generation of a new user in the second cloud environment that corresponds to the new user in the first cloud environment (paragraph 35; specific user identities and privileges for all the available cloud/external applications can be managed together; paragraph 100 notes that new users can be registered; NOTE: the terms “first/second cloud environments” are not seen as providing any specific detail for narrowing the claim interpretation as the term is amorphous and could encompass the same set of servers in two different “environments” [for example management services such as browser hosting and user access controls could be viewed as a “first environment” and actual document services such as OCR and translation could be viewed as a “second environment”]).
8)	Regarding claim 7, Cole teaches the apparatus as recited in Claim 6, wherein the Web application is further configured to: in response to the creation of the new user in 
9)	Claims 8-14 are taught in the same manner as described in the rejections of claims 1-7, respectively, with the exception of: one or more non-transitory computer-readable media storing instructions (paragraph 72; multiple types of non-transitory media can be implemented in the system).
10)	Claims 15-20 are taught in the same manner as described in the rejections of claims 1-6, respectively.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672